Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Specification
The disclosure is objected to because of the following informalities: in ¶[0017] 10,452,602 should be corrected to 10,542,602.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention, nor do they contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be precise, the examiner is unable to find the proper support for the claimed "separately and individually controlling colors and intensity of LEDs in said separate LED light strings by said controller" in the last clause and one to the last clause of claim 1 (and similarly in claim 5, "said plurality of light emitting diodes being separately and individually controlled by said controller with respect to both color and intensity of said light emitting diodes"). The originally filed disclosure lacks the written description and enabling support for this feature. 
In particular, the applicant refers to the US Patent 10542602 to YU as the support for this feature, that is also intended to be also shown in FIG.s 1 and 2 of the instant application. The examiner disagrees with this assertion for the support since the light strings (LED banks) of the referenced patent include a lead wire for each of the LEDs that is being individually addressed (see FIG.s 1-5 of the referenced patent), whereas the LED strings of the instant application are shown with just the two power leads and is therefore not readily operable with the referenced controller. Controlling the individual LEDs is not mentioned as being supported by the referenced patent in the originally filed specification either (the specification merely recites the channels being controlled, see ¶[0017] and ¶[0020] of the specification dated 9/3/20). In order for one for make and use the claimed invention, one must have the enabling structure to individually control the LEDs and that requires features that are not provided by the application and require undue experimentation for one to achieve. Accordingly, one of ordinary skills in the art before the claimed invention was effectively filed would not be able to find the enabling written description of the claimed feature in the originally filed disclosure. The closest scope one can find support for is controlling each strand of LEDs separately not controlling each LED individually. Clarification is kindly solicited. 
Examiner's Note
The examiner further notes that the applicant for the US patent 10,542,602 is different than that of the instant application but the inventive entity is shared. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 8836224) in view of FARNSWORTH (US 2018/0206300).
Regarding claim 1, CHEN discloses the associated structure for a method of making an adaptable light emitting diode (LED) direct current light string system (FIG.s 1-21) comprising providing an alternating current to direct current converter wall plug (such as 102 FIG.s 1 and 2) having wall plug prongs (104 FIG. 2), a housing (such as 200 and 202 FIG. 2), and a connector (such as 2014 FIG. 2) that protrudes from said housing; converting an alternating current signal into a single direct current signal using a single AC to DC converter that is disposed in said alternating current to direct current converter wall plug (as shown in FIG.s 20 and 21); applying said single direct current signal to a controller (operationally required) from said alternating current to direct current converter wall plug; connecting separate LED light strings (see 110 FIG. 1) to each of said plurality of separate direct current light string channels (FIG. 4); separately controlling said plurality of separate direct current light string channels and said separate LED light strings (accordingly) connected to said plurality of separate direct current light string channels so that said process of separately controlling said plurality of separate direct current light string channels and said separate LED light strings is controlled by said controller.
CHEN does not explicitly show a controller connected to said connector of said alternating current to direct current converter wall plug to receive a single direct current signal in order to generate a plurality of separate direct current light string channels from said single direct current signal, such that the separate LED light strings are connected to each of said plurality of separate direct current light string channels created by said controller to be separately and individually controlled in colors and intensity of LEDs in said separate LED light strings by said controller.
FARNSWORTH (FIG.s 1-20) teaches a controller (such as 406 FIG. 7) connected to a connector of an alternating current to direct current converter wall plug (evident of 408 FIG. 7) to receive a single direct current signal in order to generate a plurality of separate direct current light string channels (evident of 402 and 404 FIG. 7) from said single direct current signal, such that separate LED light strings are connected to each of said plurality of separate direct current light string channels created by said controller (as shown) to be separately and individually controlled in colors and intensity of LEDs in said separate LED light strings by said controller (see ¶[0082]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a controller, such as taught by FARNSWORTH, with the lighting system of CHEN in order to improve the operational modularity of the assembly. 
Regarding the control of color and intensity, examiner notes that the prior art presented above teaches individually accessing, controlling and sending signals to the LEDs and that includes control of intensity (such as on or off) and control of color (in case of colored LEDs) during the intended operation of the assembly. 
Claim 5 requires substantially the same scope as that of claim 1 and is therefore rejected similarly. 
Regarding claim 3, CHEN further discloses providing receptacles (see 106, 108 FIG. 1) on each of said plurality of separate light string channels; providing plugs on each of said LED light strings that plug into said receptacles of each of said plurality of separate light string channels so that a user can select a number of light strings used in said adaptable light emitting diode light string system.
Regarding claim 4, FARNSWORTH further teaches connecting separate LED light strings that have the same number of LEDs (as shown in FIG. 7).
The motivation to combine is same as in claim 1 above. 
Regarding claim 8, CHEN further discloses direct current lead receptacles (see 106, 108 FIG. 1) disposed on said direct current leads; plugs disposed on said plurality of light strings that connect to said direct current lead receptacles so that a user can select a number of light strings to be used in said adaptable LED light string system.
Claim 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of FARNSWORTH, as applied to claims 1 and 5 above, and further in view of PAN ('PANAGOTACOS' US 6566824).
Regarding claims 2 and 6, CHEN does not explicitly show a by-pass power lead in at least one of said LED light strings; connecting an additional light string in series with said at least one of said LED light strings having said by-pass power lead.
PAN (see FIG.s -16) teaches a by-pass power lead (evident of the leads 40, 44, 48 two of which serially connect the LEDs 14 in each group 10 as the third one is a by-pass power lead to connect to the next group, see FIG.s 4 and 5) disposed in at least one of said plurality of light strings; at least one additional light string (see 10 FIG. 4) connected in series with said at least one of said plurality of light strings having said by-pass power lead.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a known by-pass lead, such as taught by PAN, with the system of CHEN in view of FARNSWORTH in order to improve the power distribution on extendable strings. 
Regarding claim 7, PAN further teaches a light string receptacle (see 26, 28 FIG. 4) disposed on said at least one of said plurality of light strings having said by-pass power lead (see FIG. 5).
The motivation to combine is same as in claim 6 above. 
Response to Arguments
Applicant’s arguments 9/16/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YU (US 11365875) by the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                      /ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875